706 S.E.2d 236 (2011)
In the Matter of M.X.
No. 527P09-4.
Supreme Court of North Carolina.
February 3, 2011.
Bin Xu, For Bin Xu & Yuecai Meng.
J. Edward Yeager, Jr., for Mecklenburg County DSS.
Nita Kay Stanley, Attorney Advocate, for M.X.
Pamela Newell Williams, Guardian ad Litem, for M.X.
Yuecai Meng, Charlotte, for Meng, Yuecai.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.
The following order has been entered on the motion filed on the 20th of January 2011 by Respondent (Mother) to Suspend the Rules of Appellate Procedure:
"Motion Denied by order of the Court in conference, this the 3rd of February 2011."